DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 4, 5, 7-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codde et al. (US 2021/0156627 A1) in view of Gohara et al. (US 2016/0129792 A1)

Re. claim 1: Codde discloses a cold plate comprising: 
an outer housing (100) comprising a plurality of sidewalls ; (see fig. 4a; para. 0045-0050)
a fluid circuit (110-120) within the outer housing, the fluid circuit comprising: (see fig. 3; para. 0054-0062)
a fluid inlet (110) located on a first sidewall (left side) of the plurality of sidewalls; (see fig. 3; para. 0054-0062)
a fluid outlet (120) located on the first sidewall of the plurality of sidewalls; (see fig. 3; para. 0054-0062)
a primary channel (channel nearest 110) disposed between and fluidly connecting the fluid inlet and the fluid outlet, the primary channel comprising: (see fig. 3; para. 0054-0062)
an inlet leg (leg near 110) downstream of the fluid inlet; (see fig. 3; para. 0054-0062)
an outlet leg (leg near 120) upstream of the fluid outlet; and see fig. 3; para. 0054-0062)
a connecting portion fluidly connecting the inlet leg and the outlet leg; and (see fig. 3; para. 0054-0062)
a plurality of secondary channels in fluid communication with the primary channel, the plurality of secondary channels comprising
a first secondary channel (path 10) branching from the inlet leg of the primary channel; and 
a second secondary channel (path 20) branching from the outlet leg of the primary channel. (see fig. 3; para. 0054-0062)
a center wall (walls between adjacent channels) disposed within the core body between the inlet leg and the outlet leg, the center wall at least partially defines the first secondary channel and the second secondary channel; and (see fig. 3; para. 0054-0062)
a plurality of tertiary channels (paths 31, 32) disposed within the center wall and in fluid communication with at least one of the plurality of secondary channels; (see fig. 3; para. 0054-0062)
wherein an average cross-sectional area of each of the plurality of secondary channels (10, 20)  is less than an average cross-sectional area of the primary channel (channel nearest 110); (see fig. 3; para. 0054-0062)
wherein an average cross-sectional area of each of the plurality of tertiary channels (31-33) is less than the average cross-sectional area of each of the plurality of secondary channels; and (see fig. 3; para. 0054-0062)
wherein the number of tertiary channels is greater than the number of secondary channels. (see fig. 3)
Codde fails to disclose: 
A peripheral wall in physical contact with at least a second sidewall of the plurality of sidewalls and coextensive with and at least partially defining the primary channel. 
However, Gohara discloses:
A peripheral wall (first side 4) in physical contact with at least a second sidewall (second side 4) of the plurality of sidewalls and coextensive with and at least partially defining the primary channel (22). (see fig. 1, 4; para. 0040-0045, 0051-0055)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a peripheral wall in physical contact with at least a second sidewall of the plurality of sidewalls to the device of Codde as taught by Gohara. One of ordinary skill would have been motivated to do this in order to give the apparatus more structural rigidity and make the module more robust. (Gohara para. 0029)

Re. claim 2: Codde discloses wherein the primary channel has a u-shaped geometry. (see fig. 3; para. 0054-0062)

Re. claim 4: Codde discloses wherein each of the first secondary channel (path 10) and second secondary channel (path 20) directly fluidly connect the inlet leg and the outlet leg. (see fig. 3)

Re. claim 5: Codde discloses wherein the center wall (walls between adjacent channels) has a meandering geometry, and wherein each of the first secondary channel (path 10) and second secondary channel (path 20) are truncated by the center wall.

Re. claim 7: Codde discloses wherein a first subset (31, 32) of the plurality of tertiary channels branch from the first secondary channel and fluidly connect the first secondary channel to the outlet leg. (see fig. 3; para. 0054-0062)

Re. claim 8: Codde discloses wherein a second subset (small channels between 110 and 20) of tertiary channels branch from the first secondary channel and fluidly connect the first secondary channel to the second secondary channel. (see fig. 3; para. 0054-0062)

Re. claim 9: Codde discloses wherein a third subset of tertiary channels branch from the first secondary channel and fluidly connect the first secondary channel to the outlet leg. (see fig. 3; para. 0054-0062)

Re. claim 10: Codde discloses a fourth subset of tertiary channels branch from the inlet leg and fluidly connect the inlet leg to the second secondary channel. (see fig. 3; para. 0054-0062)

Re. claim 15: Codde fails to disclose:
Wherein at least one of the plurality of tertiary channels comprises one of internal fins, a solid material with pores, and a lattice structure configured to permit an amount of fluid to flow therethrough. 
However, Gohara discloses:
Wherein at least one of the plurality of tertiary channels (22b) comprises internal fins (20) (see fig. 3-4; para. 0048-0051)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide internal fins in all of the channels of Codde as taught by Gohara. One of ordinary skill would have been motivated to do this in order to increase the heat dissipation of the apparatus. (Gohara para. 0005)

Re. claim 16: Codde discloses wherein the fluid circuit is configured to simultaneously pass a flow of a cooling fluid in a first direction and a second direction perpendicular to the first direction. (flow from 110 to 20) (see fig. 3; para. 0054-0062)

Re. claim 17: Codde discloses a cold plate assembly comprising: 
an outer housing comprising a plurality of sidewalls (100); 
a fluid circuit within the outer housing, the fluid circuit comprising: 
a fluid inlet (110); 
a fluid outlet (120); (see fig. 3; para. 0054-0062)
a primary channel (channel near 110) disposed between and fluidly connecting the fluid inlet and the fluid outlet, the primary channel comprising; (see fig. 3; para. 0054-0062)
an inlet leg (leg near 110) downstream of the fluid inlet; (see fig. 3; para. 0054-0062)
an outlet leg (leg near 120) upstream of the fluid outlet and parallel to the inlet leg; and see fig. 3; para. 0054-0062)
a connecting portion fluidly connecting the inlet leg to the outlet leg; and (see fig. 3; para. 0054-0062)
a plurality of secondary channels (10, 20) branching from the primary channel; (see fig. 3; para. 0054-0062)
a plurality of tertiary channels (31-33) branching from the secondary channels and fluidly connecting a first of the plurality of secondary channels and a second of the plurality of secondary channels; and (see fig. 3; para. 0054-0062)
wherein an average cross-sectional area of each of the plurality of secondary channels (10, 20)  is less than an average cross-sectional area of the primary channel (channel nearest 110); (see fig. 3; para. 0054-0062)
wherein an average cross-sectional area of each of the plurality of tertiary channels (31-33) is less than the average cross-sectional area of each of the plurality of secondary channels; and (see fig. 3; para. 0054-0062)
wherein the number of tertiary channels is greater than the number of secondary channels; and (see fig. 3)
at least one heat generating-component (components) mounted to and in a thermal exchange relationship with the outer housing. (see abstract para. 0003)
Codde fails to disclose: 
A peripheral wall in physical contact with at least a second sidewall of the plurality of sidewalls and coextensive with and at least partially defining the primary channel. 
However, Gohara discloses:
A peripheral wall (first side 4) in physical contact with at least a second sidewall (second side 4) of the plurality of sidewalls and coextensive with and at least partially defining the primary channel (22). (see fig. 1, 4; para. 0040-0045, 0051-0055)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a peripheral wall in physical contact with at least a second sidewall of the plurality of sidewalls to the device of Codde as taught by Gohara. One of ordinary skill would have been motivated to do this in order to give the apparatus more structural rigidity and make the module more robust. (Gohara para. 0029)

Re. claim 18: Codde discloses a center wall (wall portions between channels) disposed within the fluid circuit and at least partially defining the primary channel and the plurality of secondary channels. (see fig. 3; para. 0054-0062)

Re. claim 19: Codde discloses wherein the tertiary (31-33) channels are disposed within the center wall. (see fig. 3; para. 0054-0062)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codde in view of Gohara as applied to claim 19 above, and further in view of Chu et al. (US 2005/0128705 A1).

Re. claim 20: Codde and Gohara fail to disclose:
at least one hole disposed through one of the peripheral wall and the center wall, the at least one hole configured to accommodate a fastener. 
However, Chu discloses:
liquid cold plate assemblies (110) comprising at least one hole (122) disposed through one of the peripheral wall and the center wall, the at least one hole configured to accommodate a fastener (111). (see fig. 1, 2; para. 0027-0029)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include through holes and fasteners to the apparatus of Codde and Gohara as taught by Chu. One of ordinary skill would have been motivated to do this in order to fasten the cover with the base. (see Chu para. 0039)

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01 August 2022, with respect to the rejection(s) of claim(s) 1 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Codde have been fully considered, in combination with the amendments to the claims, and are partly persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Codde in view of Gohara as seen above. 
Applicant argues that Codde fails to disclose “an outer housing with a plurality of sidewalls.” The Examiner respectfully disagrees. Codde’s invention teaches a plurality of sidewalls in Fig. 4a where the sides are a solid planar surface. These solid planar surfaces seen in at least Fig. 4a would have been considered sidewalls by one of ordinary skill in the art. 
Applicant also argues that Codde fails to disclose “a connecting portion directly fluidly connecting the inlet and outlet legs of the primary channel.” The Examiner respectfully disagrees. The arrows of Codde’s Fig. 3 show at least some flow paths that meet this limitation by directly fluidly connecting the inlet and outlet legs of the primary channel. 
Applicant argues that Codde fails to disclose “a peripheral wall in physical contact with at least one/two of the plurality of sidewalls and coextensive with and at least partially defining the primary channel.” The Examiner agrees Codde fails to teach these limitations. However, Gohara teaches these limitations as explained above. Gohara discloses a completely separate outer housing. The teachings of Codde and Gohara render these claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 20, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835